Case 5:20-cv-00326-PGB-PRL Document 4 Filed 07/16/20 Page 1 of 2 PageID 11




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DEMETRISS SANTELL POTTS,            )
                                    )
       Petitioner,                  )
                                    )         CIVIL ACTION NO.
       v.                           )           2:20cv411-MHT
                                    )                (WO)
WARDEN, USP COLEMAN I,              )
                                    )
       Respondent.                  )

                           OPINION AND ORDER

       This    lawsuit      is     before     the       court     on   the

recommendation of the United States Magistrate Judge

that    the   case    be    transferred      to   the    United    States

District      Court   for    the    Middle    District      of    Florida

pursuant to 28 U.S.C. § 1631.               There are no objections

to the recommendation.             After an independent and de

novo review of the record, the court concludes that the

magistrate judge’s recommendation should be adopted.

       Accordingly, it is ORDERED as follows:

       (1) The magistrate judge's recommendation (doc. no.

3) is adopted.
Case 5:20-cv-00326-PGB-PRL Document 4 Filed 07/16/20 Page 2 of 2 PageID 12




    (2) This case is transferred to the United States

District    Court     for    the    Middle    District      of    Florida

pursuant to 28 U.S.C. § 1631.

    The    clerk     of     the    court     is   DIRECTED       to   take

appropriate steps to effect the transfer.

    This case is closed in this court.

    DONE, this the 16th day of July, 2020.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
